Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-14 are now pending and subsequently allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Rudich on 2/25/22.
The application has been amended as follows: 

(a) Replace claim 1 in its entirety with the following:
--1.	A wearable device suitable for wearing on a user’s wrist, comprising:
a substantially metal watch housing containing a mechanical watch movement;
a first strap connected to said watch housing; and 
a second strap connected to said watch housing; 
wherein said first strap comprises a first cavity having a coin cell located therein; and
wherein said second strap comprises a second cavity having a first electronic communication device located therein;
wherein the coin cell and the first electronic communication device are connected by a flexible circuit board, wherein the flexible circuit board comprises one or more rigid portions, the rigid portions being connected by flexible portions,

further comprising a button set into one of the first strap and the second straps for activating said first electronic communication device; 
wherein the one of the one or more rigid portions houses an input arranged to be pushed by a button plunger when a user presses the button.--

(b) In claim 7, delete “said first electronic communication device or”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicant has incorporated the Examiner indicated allowable subject matter, i.e., claims 15 & 16, into independent claim 1, and therefore, claim 1 and the dependent claims 2-14, are not shown or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 25, 2022